Citation Nr: 0214486	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  01-02 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from July 1940 to March 
1970.  He died in July 1999.  The appellant is the veteran's 
surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Louisville, Kentucky, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran died in July 1999 due to Waldenstrom's 
macroglobulinemia leukemia.

2.  The medical evidence of record demonstrates no nexus 
between the cause of the veteran's death and his military 
service, and demonstrates no nexus between the cause of the 
veteran's death and a service-connected disability.

3.  The claim for service connection for the cause of the 
veteran's death does not involve a question of medical 
complexity or controversy.


CONCLUSIONS OF LAW

1.  The veteran's fatal leukemia was not incurred in or 
aggravated by active service, may not be presumed to have 
been so incurred, and was not proximately due to or 
aggravated by a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 1310 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310, 3.312 (2001).

2.  An independent medical expert's opinion is not warranted 
for the adjudication of entitlement to service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 7109 (West 
1991);  38 C.F.R. § 20.901(d) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the appellant was provided adequate 
notice as to the information and evidence needed to 
substantiate her claim.  The Board concludes that the 
discussions in the rating decision, the statement of the case 
(SOC), the supplemental statement of the case (SSOC), and 
letters sent to the appellant informed her of the reasons and 
bases for the VA decision, the information and evidence 
needed to substantiate the claim, and the applicable laws and 
regulations.  In compliance with Quartuccio v. Principi, 16 
Vet. App. 183 (2002), a March 2001 RO letter apprised the 
appellant of the development the VA would attempt to perform, 
and the evidence the appellant needed to provide.  The VA has 
no outstanding duty to inform.

The Board notes that veteran's VA medical records have been 
obtained.  Furthermore, the appellant herself has sought VA 
medical records and submitted these records.  She has also 
submitted a private medical opinion.  The appellant has not 
identified any obtainable outstanding available evidence 
necessary to substantiate her claim.  The appellant submitted 
an April 2001 letter in which she stated that she had already 
supplied VA the information necessary, and she requested that 
a decision be made.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  In 
the circumstances of this case, a remand to have the RO apply 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the 
appellant in this case.  Further development and further 
expending of VA resources is not warranted.  Taking these 
factors into consideration, there is no prejudice to the 
appellant in proceeding to consider the matters before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

On December 27, 2001, the President signed into law the 
Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103 (HR 1291) (Dec. 27, 2001).  Section 201 of 
this Act amends 38 U.S.C. § 1116 to provide a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  Prior to December 27, 2001, the law required 
that the veteran have a presumptive disease before exposure 
to herbicides was presumed.  See 38 U.S.C.A. § 1116(a)(3) 
(West 1999 & Supp. 2002).

The appellant maintains that she is entitled to service 
connection for the cause of the veteran's death.  The 
appellant claims that the veteran's fatal Waldenstrom's 
macroglobulinemia leukemia developed due to his exposure to 
Agent Orange in Vietnam.  The appellant submitted a statement 
made by the veteran in February 1995 describing his exposure 
to Agent Orange while serving in Vietnam.  At that time the 
veteran asserted that his deteriorating health was due to his 
exposure to Agent Orange in Vietnam.

The veteran's death certificate indicates that he died in on 
July 26, 1999, of Waldenstrom's macroglobulinemia leukemia.  
The death certificate also reveals that the veteran died at 
his home and that an autopsy was not performed.

The veteran's service medical records reveal no complaints, 
treatment, or diagnoses related to Waldenstrom's 
macroglobulinemia leukemia.  The veteran's post service 
medical records make no reference to Waldenstrom's 
macroglobulinemia leukemia until the 1990's.

At the time of his death, the veteran had service connection 
in effect for bilateral hearing loss and for irradical pubic 
prostatectomy due to carcinoma of the prostate.

The veteran's claims file was examined by a VA physician in 
August 2000.  The VA physician noted that the veteran died as 
a result of Waldenstrom's macroglobulinemia leukemia.  The 
physician further indicated that the veteran's prostatic 
cancer was resected in 1993 and expressed the opinion that 
the prostatic cancer did not contribute to, or hasten, the 
veteran's death.

The appellant submitted a January 2001 letter from a private 
oncologist.  This physician stated that she had done some 
research into the connection between Agent Orange and various 
types of cancers.  She noted that Waldenstrom's 
macroglobulinemia leukemia was not one of the listed diseases 
VA presumes is related to exposure to Agent Orange.  She 
noted that multiple myeloma is on the list of presumptive 
diseases.  She stated that Waldenstrom's macroglobulinemia 
leukemia and multiple myeloma are similar disorders, 
involving the malignant transformation of lymphocytes, with a 
clinical manifestation including a monoclonal gammopathy.  
The physician asserted that since multiple myeloma is 
considerably more common than Waldenstrom's macroglobulinemia 
leukemia, she would assume that a connection between multiple 
myeloma and Agent Orange would be easier to establish than a 
connection between Waldenstrom's macroglobulinemia leukemia 
and Agent Orange.  She noted that in her research she was 
unable to find any references to Agent Orange and 
Waldenstrom's macroglobulinemia leukemia, so she could offer 
no "proof" of a 

connection.  However, she also saw no data to refute a 
connection between the two.  Finally she noted that Hodgkin's 
disease and non-Hodgkin's lymphoma were on the presumptive 
list.  She indicated that those were both malignant 
lymphoproliferative disorders, as are multiple myeloma and 
Waldenstrom's macroglobulinemia leukemia.  The private 
physician suggested that the appellant assert that Agent 
Orange should be a "presumptive" cause of Waldenstrom's 
macroglobulinemia leukemia because of the similarities 
between Waldenstrom's macroglobulinemia leukemia and the 
other lymphoid malignancies.

A surviving spouse of a veteran is entitled to dependency and 
indemnity compensation if the evidence shows that a service-
connected disability either caused or contributed 
substantially or materially to the cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order to be service-
connected, a disability must have been incurred in or 
aggravated by service, or proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2001).  Service incurrence 
of leukemia may be presumed under certain circumstances if it 
is manifested to a compensable degree within a year of a 
veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 
(2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met.  38 C.F.R. § 3.309(e).  The regulations do not provide 
for presumptive service connection for Waldenstrom's 
macroglobulinemia leukemia, which was the cause of the 
veteran's death.

Several recent changes regarding Agent Orange have been 
enacted into law recently.  38 U.S.C. 1116 (f), as added by § 
201(c) of the "Veterans Education and Benefits Expansion Act 
of 2001," Pub. L. No. 107- 103 (H.R. 1291) (Dec. 27, 2001).  
Specifically, there is no time limit for developing 
respiratory cancers. 38 U.S.C. § 1116 (a) (2) (F).  Also, 
diabetes mellitus (Type 2) is now a presumptive disease under 
this section. 38 U.S.C.A. § 1116 (a) (2) (G).  As these 
changes do not affect the veteran's case, he is not 
prejudiced by the RO's not having initially reviewed them.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Another recent change is that a veteran is now presumed to 
have been exposed to Agent Orange if he served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975. 38 U.S.C. § 1116(f), as 
added by § 201 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103 (H.R. 1291) (Dec. 
27, 2001).  It is no longer required that a veteran have a 
presumptive disease for it to be presumed that he was exposed 
to Agent Orange.  As the veteran served in Vietnam during 
this time, it is presumed that he was exposed to Agent 
Orange.

The Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for: hepatobiliary cancers; nasal and/or nasopharyngeal 
cancer; bone cancer; breast cancer; female reproductive 
cancers; urinary bladder cancer; renal cancer; testicular 
cancer; leukemia; abnormal sperm parameters and infertility; 
motor/coordination dysfunction; chronic peripheral nervous 
system disorders; metabolic and digestive disorders (other 
than diabetes mellitus); immune system disorders; circulatory 
disorders; respiratory disorders (other than certain 
respiratory cancers); skin cancer; cognitive and 
neuropsychiatric effects; gastrointestinal tumors; brain 
tumors; and, any other condition for which the Secretary has  
not specifically determined a presumption of service 
connection is warranted.  See Notice, 64 Fed. Reg. 59,233 
(November 2, 1999).

The appellant is not entitled to service connection for the 
cause of the veteran's death on a presumptive basis as the 
evidence does not show that the veteran ever had one of the 
presumptive diseases listed in 38 C.F.R. § 3.309 (e).  While 
the private oncologist provided details as to why 
Waldenstrom's macroglobulinemia leukemia is similar to some 
of the diseases that are among the presumptive diseases, it 
can not be considered to be one of those diseases.  
Furthermore, the Secretary specifically determined that 
leukemia is not a presumptive disease under 3.309 (e).  64 
Fed. Reg. 59,233 (November 2, 1999).

Even though leukemia is considered a chronic disease under 38 
C.F.R. § 3.309 (a), the appellant is also not entitled to 
service connection for the cause of the veteran's death when 
her claim is considered on a presumptive basis for a chronic 
disease.  The record does not show that the veteran developed 
Waldenstrom's macroglobulinemia leukemia for more than 20 
years after his discharge from service.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

The appellant is also not entitled to service connection for 
the cause of the veteran's death on a direct basis.  Although 
the appellant asserts that the veteran developed 
Waldenstrom's macroglobulinemia leukemia as a result of 
service, the appellant is not a medical physician who can 
make such a determination.  Lay persons are not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  As noted above, the evidence does not show that the 
veteran was treated for Waldenstrom's macroglobulinemia 
leukemia in service.  The medical evidence also does not 
demonstrate that that Waldenstrom's macroglobulinemia 
leukemia was incurred as a result of service or as a result 
of a service-connected disability.  Accordingly, the 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.

In an July 2002 informal hearing presentation, the veteran's 
service representative requested that an opinion be obtained 
from an independent medical expert.  The representative 
requested that an the independent medical expert be asked to 
render an opinion regarding whether or not Waldenstrom's 
macroglobulinemia leukemia is so similar to lymphoid 
malignancies such as multiple myeloma, Hodgkin's disease and 
non-Hodgkin's disease that it should be accepted as a 
presumptive disease related to Agent Orange exposure.  As 
noted above, leukemia has been determined by the Secretary to 
not be a presumptive disease.  Accordingly, any such opinion 
showing similarities would be of no use in supporting the 
appellant's claim.  VA and private clinical opinions as to 
the relationship between the fatal leukemia and exposure to 
Agent Orange in service are of record.  In the Board's 
opinion, no complex or controversial medical question 
warranting an opinion from an independent medical expert has 
been presented.  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901. 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

